DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 13 August 2021, claims 21-40 are presently pending in the application, of which, claims 21 and 32 are presented in independent form. The Examiner amended claim 21. Claims 1-20 were previously cancelled. 

Priority
The Examiner acknowledges the instant application claims priority to a U.S. Patent Application No. 15/395,674, filed 30 December 2016, and has been accorded the earliest effective date.

Response to Remarks/Arguments
The Examiner acknowledges the double patenting rejection of claims 21-40 will be held in abeyance once identified allowable subject is found. For the purposes of prosecution, a copy of the double patenting rejection will remain in subsequent Office Actions.

Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive. The Applicant argues:
(1) Neither Soyannwo nor Cho teaches or suggests, either alone or in combination the feature of ‘generating a virtual identifier for the client computing device and link the virtual identifier to the device identifier, wherein the virtual identifier is generated responsive to determining the absence,’ as recited in independent claim 21 and similarly in corresponding independent claim 32.
The Examiner disagrees. The modified teachings of Soyannwo and Cho teaches generating a virtual identifier for the client computing device (e.g. Cho, see paragraphs [0021-0025], which discloses a user’s email address (e.g. virtual identifier) is used to identifier the user’s device, which allows the user device to be authenticated based on the authentication server.) and link the virtual identifier to the device identifier (e.g. Cho, see paragraphs [0023-0027], which discloses the authentication server corresponds the email address and the hardware information (e.g. user device identifier) where once authentication passes, it links the e-mail address and associated hardware information together to the user device.), wherein the virtual identifier is generated responsive to determining the absence (e.g. Cho, see paragraphs [0024-0027], which discloses when the virtual identifier (e.g. email address) does not exist, the system creates an association of the email address with the hardware information.).

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/437,928 (known hereinafter as ‘928). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘928.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Soyannwo, Olusanya, et al (U.S. 9,280,973 and known hereinafter as Soyannwo) in view of Cho, Ku Gon, et al (U.S. 2005/0165698 and known hereinafter as Cho)

As per claim 1, Soyannwo teaches a system to provide identifier dependent operation processing of packet based data communication between a client computing device and a service provider device, comprising: 
a natural language processor component executed by a data processing system (e.g. Soyannwo, see Figure 5, which discloses a proxy) to receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device having a device identifier (e.g. Soyannwo, see column 5, lines 45-52 and Figure 1, which discloses any device is associated with a device identifier and since the client browser communicates with the proxy server, as depicted in Figure 5, the proxy server is implicitly aware of the client device’s associated ID); 
the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request (e.g. Soyannwo, see ; 
a content selector component executed by the data processing system to receive the trigger keyword identified by the natural language processor and to select, based on the trigger keyword, a content item via a real-time content selection process (e.g. Soyannwo, see column 6, lines 17-23, discloses an action may comprises selecting the user-selectable element corresponding to the matched audio command, where the selection may alternatively comprise changing the focus of an on-screen cursor or indicator.); 
Soyannwo does not explicitly disclose a link generation component to: perform a lookup of a device identifier of the client computing device in a database storing account identifiers established for a service provider device corresponding to the content item; determine an absence of the device identifier of the client computing device in the database based on a null command received in response to the lookup; generate, a virtual identifier for the client device and link the virtual identifier to the device identifier; and route data packets that carry, in a payload section, the virtual identifier to service provider device to cause the service provider device to establish an account for the client computing device based on the virtual identifier; and the data processing system to receive, from the service provider device, an indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device. 
However, Cho teaches a link generation component to: 
determine an absence of the device identifier of the client computing device, the device identifier associated with a service provider device corresponding to the content item (e.g. Cho, see paragraph 29 and Figure 7 discloses new registration, where the user of a new ; 
generating a virtual identifier for the client computing device (e.g. Cho, see paragraphs [0021-0025], which discloses a user’s email address (e.g. virtual identifier) is used to identifier the user’s device, which allows the user device to be authenticated based on the authentication server.) and link the virtual identifier to the device identifier (e.g. Cho, see paragraphs [0023-0027], which discloses the authentication server corresponds the email address and the hardware information (e.g. user device identifier) where once authentication passes, it links the e-mail address and associated hardware information together to the user device.), wherein the virtual identifier is generated responsive to determining the absence (e.g. Cho, see paragraphs [0024-0027], which discloses when the virtual identifier (e.g. email address) does not exist, the system creates an association of the email address with the hardware information.); and 
communicate data packets that carry, in a payload section, the virtual identifier to service provider device to cause the service provider device to establish an account for the client computing device based on the virtual identifier (e.g. Cho, see paragraphs 25 and 29 discloses an account is automatically based on the encrypted device PIN and encrypted email address which is sent from the client to the server.); and 
the data processing system to receive, from the service provider device, an indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device (e.g. Cho, see paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.).
Soyannwo is directed to navigating content utilizing speech-based-user selectable elements. Cho is directed to user authentication using user’s email address and hardware information. Both are analogous art, because they authenticate user devices and associated identifier and therefore, it would have been obvious to combine the teachings of Soyannwo with the teachings of Cho at the time the invention was filed 

As per claim 12, Soyannwo teaches a method to invoke actions for identifier dependent operation processing of packet based data communication between a client computing device and a service provider device using a data processing system, comprising: 
receiving, by a natural language processor component executed by the data processing system, from the client computing device, an audio signal corresponding to a voice command (e.g. Soyannwo, see column 5, lines 45-52 and Figure 1, which discloses any device is associated with a device identifier and since the client browser communicates with the proxy server, as depicted in Figure 5, the proxy server is implicitly aware of the client device’s associated ID); 
processing, by the natural language processor component, the audio signal to identify a request for a service and a trigger keyword corresponding to the request (e.g. Soyannwo, see column 6, lines 8-17, which discloses identifying one of the audio commands that corresponds to or matches the user utterance and an associated action is then triggered.);
 selecting, by a content selector component executed by the data processing system, based on the first trigger keyword, a plurality of content items (e.g. Soyannwo, see column 6, lines 17-23, discloses an action may comprises selecting the user-selectable element corresponding to the matched audio command, where the selection may alternatively comprise changing the focus of an on-screen cursor or indicator.); 
generating, by an audio signal generator component executed by the data processing system, an output audio signal including information of the plurality of content items (e.g. Soyannwo, see column 6, lines 17-23, discloses an action may comprises selecting . 
However, Cho teaches a link generation component to: perform a lookup of a device identifier of the client computing device in a database storing account identifiers established for a service provider device corresponding to the content item (e.g. Cho, see paragraph 35 and Figure 3 discloses a memory is used to store data triplets (e.g. registration ID, email address, and PIN) for a plurality of users. The memory or data stored may be local or remote to the server.); 
determine an absence of the device identifier of the client computing device in the database based on a null command received in response to the lookup (e.g. Cho, see paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.); 
generate, a virtual identifier for the client device and link the virtual identifier to the device identifier (e.g. Cho, see paragraph 40 discloses an authentication request including an encrypted device PIN and encrypted email address is sent from the client to the server.); and 
route data packets that carry, in a payload section, the virtual identifier to service provider device to cause the service provider device to establish an account for the client computing device based on the virtual identifier (e.g. Cho, see paragraphs 25 and 29 discloses an account is automatically based on the encrypted device PIN and encrypted email address which is sent from the client to the server.); and 
the data processing system to receive, from the service provider device, an indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device (e.g. Cho, see 
Soyannwo is directed to navigating content utilizing speech-based-user selectable elements. Cho is directed to user authentication using user’s email address and hardware information. Both are analogous art, because they authenticate user devices and associated identifier and therefore, it would have been obvious to combine the teachings of Soyannwo with the teachings of Cho at the time the invention was filed to include the claimed feature with the motivation to retrieve any kind of content from the web server that includes user/device registration.

As per claims 22 and 33, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link generation component to send client computing device information to the service provider device, wherein the client computing device information is distinct from the device identifier (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.). 

As per claims 23 and 34, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.). 

As per claims 24 and 35, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link generation component to communicate with the client computing device to obtain client computing device information based on data from one or more sensors included in the client computing device, and to send client computing device information to the service provider device (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.). 

As per claim 25, the modified teachings of Soyannwo and Cho teaches the system of claim 21 comprising: the link generation component to generate a data structure including the client computing device information, and to route the data packets that carry, in the payload section, the data structure (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the . 

As per claims 26 and 38, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link generation component to send a time based validity information of the virtual identifier (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.). 

As per claims 27 and 39, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link generation component to instruct the service provider device to delete the account for the client computing device responsive to invalidation of the virtual identifier (e.g. paragraphs 25 and 29 discloses the registration effectively creates an account at the server with the authentication token acting as the password and the registration ID as the virtual identifier. The trans receiver receives back from the server the registration identifier and an authentication token. Paragraph 35 further discloses the network connection is used to communicate via email the authentication token and the registration identifier to the wireless communications device.). 

As per claim 28, the modified teachings of Soyannwo and Cho teaches the system of claim 21, comprising the link generation component to determine the absence (e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.). 

As per claim 29, the modified teachings of Soyannwo and Cho teaches the system of claim 21, comprising: the link generation component to determine the absence of the device identifier based on a lookup of the device identifier of the client computing device, the lookup carried out by the service provider device (e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.).

As per claims 30 and 40, the modified teachings of Soyannwo and Cho teaches the system of claim 21 and the method of claim 32, respectively, comprising: the link generation component to generate the virtual identifier using at least one of a hash function and a cryptographic function (e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.). 

(e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.). 
As per claim 36, the modified teachings of Soyannwo and Cho teaches the method of claim 32, comprising: generating, by the link generation component, a data structure including client computing device information; and sending, by the link generation component, the data structure to the service provider device (e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.). 

As per claim 37, the modified teachings of Soyannwo and Cho teaches the method of claim 32, comprising: sending, by the link generation component, instructions to the service provider device to create the database record corresponding to the virtual identifier (e.g. paragraph 29 and Figure 7 discloses new registration, where the user of a new device first communicates with the instant messaging server, the device may automatically send its new PIN and email address to the server, where the Examiner notes that new registration depicts a NULL value, since the client computing device does not exist.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 21, 2021